Order entered June 25, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01353-CV

                     GQ ENTERPRISES CORPORATION, Appellant

                                              V.

              INAYATALI RAJANI AND THE RAJANI GROUP, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-05188

                                          ORDER
       Appellees’ motion to substitute counsel of record is GRANTED.


       We DIRECT the Clerk to substitute James M. Suggs, Jr. of Suggs Law Firm, located at

800 West Airport Freeway, Suite 600, Irving, Texas 75062, as lead counsel for appellees.


                                                     /s/   MICHAEL J. O’NEILL
                                                           JUSTICE